EXAMINER Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/26/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 2/26/2021 overcomes the rejections of record made in the Office action mailed 12/30/2020.  The prior art does not teach a method for generating libraries of polynucleotides using assembly overlap sequences where “a first pool is generated by selecting pairs of polynucleotide sequences from a larger set of such sequences such that no polynucleotide from the first pool shares common sequence with any other polynucleotide from the first pool beyond a specified threshold.”  The prior art teaches combining pools of polynucleotides with assembly overlap sequences to generate libraries of polynucleotides where the sequences of the individual members may vary by randomization of particular positions (e.g., Coussement et al. Metabolic Engineering, Vol. 23, pages 70-77, March 2014, cited on the IDS filed 11/22/2019).  However, the prior art does not provide a reason or suggestion to apply a threshold of common sequence among the polynucleotides of the pool to exclude polynucleotides that share a level of common sequence.  Rather, all variants generated are included in the method for generating the library regardless of whether the variants contain identical duplicates or sequence divergence from a common sequence.  Furthermore, the prior art does not teach or suggest “performing a polymerase chain reaction (PCR) on a mixture comprising a payload sequence, a forward primer and a reverse primer, wherein the forward .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699